Title: To Alexander Hamilton from William Ellery, 19 August 1794
From: Ellery, William
To: Hamilton, Alexander


Newport [Rhode Island] August 19, 1794. “The Sloop Aurora Hersey Bradford of Bristol master arrived not long since at the Port of Bristol in this District from the Port of Boston without a Register, or Enrollment and License, but with a Certified manifest from the Custom house there. By said proceeding both the Vessel and her cargo became subject to seizure and forfeiture; and upon Notice being given to me of this transactn. by the Surveyor of the Port of Bristol I directed him to take the Vessel into his Custody until the District Attorney could be consulted in the Case.… The District Attorney has been applied to, and inclosed is a copy of his Advice.…”
